Title: Edmund Randolph to Virginia Delegates, 15 March 1787
From: Randolph, Edmund
To: Virginia Delegates


Gentlemen,
Richmond March 15. 1787
I have the honor of acknowledging the receipt of your favor of the 5th. instant, and the inclosed memorial from Mr. Van Berkel. Should any public document throw a light upon his demand in the course of its discussion, it will be very agreeable to the executive to have access to it.
The complaints of our merchants against the pressures of the late laws of trade have formed a distressing picture of our commerce: Yesterday was handed to me an address in folio from the mercantile interest at Norfolk; representing among a gloomy group instances of vessels, having touched in Virginia and immediately abandoning it for Maryland. Unfortunately too they were not acquainted with a tax of 6d. per month on Virginia seamen alone for the payment of annuities to the widows of sailors, registered, and the necessity of incurring a fee of pilotage, even for the smallest sea vessels. The act imposing the 6d. being of the revised code, and having passed in October 1785, crept into existence, unthought of at the last session, while the assembly were accumulating duties; and the fee of pilotage was certainly unknown to be capable of such desolation in our small shipping.
From the recommendations of the county courts for appointments to commands in the militia, we have reason to hope for a speedy recovery from the late confusions in the arrangements of our national defence. But I fear, that energy will be long a stranger to our efforts; unless the legislature will surrender popular men in favor of able and experienced officers.
We are on the point of erecting a general magazine and arsenal in the county of Fluvanna; and the determination of the executive seems to be to provide by every possible means, for the defence of our country against invasion or insurrection. But I doubt whether we shall discover more than zealous wishes, and the barrenness of our treasury.
Every day brings some apprehensions of an attack on Kentucky. We can assist them no further than to furnish them with blank commissions for officering the militia. I have the honor gentlemen to be with great respect & esteem yr. mo. ob. serv.
Edm: Randolph
Be so good as to send me a copy of the treaty with Sweden.
